Case 1:10-cv-04638-JMF-OTW Document 168 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
CP III RINCON TOWERS, LLC,
Plaintiff, :

: 10-CV-4638 (JMF)
-v- :

: ORDER

RICHARD D. COHEN, :
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:

On October 22, 2020, the Court ordered the parties to file “a joint stipulation and
proposed order identifying any facts upon which they can agree” as well as a “joint letter
identifying any facts that remain in dispute and proposing a path forward for resolving the
disputes (such as referral to Magistrate Judge Wang for assistance in reaching agreement;
litigation, whether through a renewed pretrial motion or as part of trial; or a combination
thereof).” ECF No. 162. The Court further directed the parties to “indicate whether they believe
additional discovery is necessary and whether a conference would be appropriate. If additional
discovery is necessary, the letter should (1) indicate the scope and proposed schedule for such
discovery; and (2) include, as an attachment, a proposed Case Management Plan using the form
available at https://www.nysd.uscourts.gov/hon-jesse-m-furman.” Jd.

On December 21, 2020, the parties timely filed their submissions in response to the
Court’s Order. See ECF No. 167; see also See ECF Nos. 164, 166. Although the parties
attached stipulations of undisputed facts and exhibit lists, the joint letter failed to include several
items directed by the Court’s order, including whether the parties believe additional discovery is
necessary, whether a conference would be appropriate, and a proposed path forward for
resolving any remaining disputes. No later than January 4, 2021, the parties shall file a joint
letter responsive to the remaining topics described in the Court’s Order of October 22, 2020.

SO ORDERED. fo) ck fr
Dated: December 22, 2020

New York, New York nk MACRMAN

dn States District Judge
